DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 3/1/2021.
Claims 1, 3, 5 and 9-20 are pending. Claims 2, 4 and 6-8 are cancelled. Claim 1 is currently amended (incorporating limitations of cancelled claim 2, 4 and 6-8).  Claims 1 and 12 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 3/1/2021, with respect to Prior Art Rejections, as indicated in line numbers 1-3 of the office action mailed 12/9/2020, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 1 is allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1, 3, 5 and 9-20 are allowed.
Regarding independent claim 1, the claim is allowed, because the claim has been amended to incorporate allowable subject matter found in claim 8 and intervening claims as previously detailed in line number 4 of the office action mailed on 12/9/2020.
Claims 3, 5 and 9-11 are allowed as being dependent on allowed claim 1.
Regarding independent claim 12, the claim is allowed for reasons as previously detailed in line number 5 of the office action mailed on 12/9/2020.
Claims 13-20 are allowed as being dependent on allowed claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895